Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed December 16th, 2020 does not place the application in condition for allowance.
The previous grounds for rejection in the Office Action dated September 25th, 2020 has been withdrawn due to Applicant’s amendment.
New grounds for rejection follow.


Claim Rejections - 35 USC § 112
Claims 2 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 2, Applicant recites, inter alia, “the binder continuously surrounds said granular base material so as to be disposed on a grain boundary of the granular base material, and a thickness of the binder is approximately a same thickness as the granular base material”.  The Examiner respectfully points out to Applicant that the first limitation is directed towards a first embodiment of the instant invention (Figure 1 & Figure 3), wherein the binder 103 continuously surrounds the granular base material 101.  The second limitation is directed towards the second embodiment of the instant Si is layered with the granular base material MnSi1.7 such that the thickness of the binder is approximate to the same thickness of the granular base material, its noted that in this embodiment where the thicknesses are approximately equal that the binder cannot be said to “continuously surround said granular base material”.
The Examiner directs Applicant’s attention to MPEP 2173.03, “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971)”.  Accordingly, there is a clear conflict/inconsistency between the claimed subject matter and the specification that renders the scope of the claim uncertain.  Appropriate action is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Murai et al. (US 2015/0069284 A1) in view of Murai et al. (US 2012/0292575 A1).

In view of Claim 1, Murai et al. ‘284 discloses a thermoelectric conversion material (Figure 1B) comprising:
a granular base material including a semiconductor made of a silicon compound, wherein the silicon compound contains at least one type of element from among transition elements Fe, Co, and Cu (Paragraph 0032 – at least two elements selected from Si, Fe, Co and Cu);
a binder having a guest material (silicon), wherein the binder (Figure 1B, c & Paragraph 0034) continuously surrounds said base material so as to be disposed on a grain boundary of the granular base material (Figure 1B, a);
an interface structure composed of the granular base material and the guest material of the binder (Figure 1B, where a & c touch);
wherein the binder is disposed on a grand boundary of the granular base material such that the grain boundary is interposed between the binder and the granular base material, the grain boundary being a part of the interface structure (Figure 1B & Paragraph 0013-0014);
wherein the granular base material and the guest material of the binder are in an isolated state within the thermoelectric conversion material and do not form a eutectic reaction, a eutectoid reaction, a pertitectic reaction, a peritectoid reaction, a monotectic reaction or a segregation reaction (Figure 1B, a & c).

Murai et al. ‘575 discloses a fine particle with a guest material dispersed in the granular base material said fine particle having a grain size smaller than a grain size of said granular base (Figure 1A, #14 - Paragraph 0046 & 0055 – silicon particles); a grain boundary phase (Figure 1A, #12 – Paragraph 0046 & 0054); the granular base material and the guest material are in an isolated state within said thermoelectric conversion material and not forming a compound by a eutectic reaction, a eutectoid reaction, a pertitectic reaction, a peritectoid reaction, a monotectic reaction, or a segregation reaction (Figure 1A, #12 & #14 – the elements are separated).  Murai et al. ‘575 teaches that the invention provides a nanosized composite thermoelectric conversion material in which the thermal conductivity decreasing effect brought about by nanosized phonon-scattering particles is increased and thermoelectric conversion performance is considerably improved thereby (Paragraph 0016).  
Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate a fine particle with a guest material (silicon) dispersed in the granular base material, said fine particle having a grain size smaller than a grain size of said granular base material wherein the fine particle is in an isolated state as disclosed by Murai et al. ‘575 in Murai et al. ‘284 thermoelectric conversion material for the advantage of improved thermoelectric conversion performance.
Murai et al. ‘575 discloses that dispersed in the granular base material (Figure 1A, #10) are the fine particles with dimensions of 1-100 nm (Paragraph 0053).  Murai et al. ‘284 was relied upon to teach 

In view of Claim 6, Murai et al. ‘284 discloses a thermoelectric conversion material (Figure 1B) comprising:
a granular base material including a semiconductor made of a silicon compound, wherein the silicon compound contains at least one type of element from among transition elements Fe, Co, and Cu (Paragraph 0032 – at least two elements selected from Si, Fe, Co and Cu);
a binder having a guest material (silicon), wherein the binder (Figure 1B, c & Paragraph 0034) continuously surrounds said base material so as to be disposed on a grain boundary of the granular base material (Figure 1B, a);
an interface structure composed of the granular base material and the guest material of the binder (Figure 1B, where a & c touch);
wherein the binder is disposed on a grand boundary of the granular base material such that the grain boundary is interposed between the binder and the granular base material, the grain boundary being a part of the interface structure (Figure 1B & Paragraph 0013-0014);
wherein the granular base material and the guest material of the binder are in an isolated state within the thermoelectric conversion material and do not form a eutectic reaction, a eutectoid reaction, a pertitectic reaction, a peritectoid reaction, a monotectic reaction or a segregation reaction (Figure 1B, a & c).

Murai et al. ‘575 discloses a fine particle with a guest material dispersed in the granular base material said fine particle having a grain size smaller than a grain size of said granular base (Figure 1A, #14 - Paragraph 0046 & 0055 – silicon particles); a grain boundary phase (Figure 1A, #12 – Paragraph 0046 & 0054); the granular base material and the guest material are in an isolated state within said thermoelectric conversion material and not forming a compound by a eutectic reaction, a eutectoid reaction, a pertitectic reaction, a peritectoid reaction, a monotectic reaction, or a segregation reaction (Figure 1A, #12 & #14 – the elements are separated).  Murai et al. ‘575 teaches that the invention provides a nanosized composite thermoelectric conversion material in which the thermal conductivity decreasing effect brought about by nanosized phonon-scattering particles is increased and thermoelectric conversion performance is considerably improved thereby (Paragraph 0016).  
Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate a fine particle with a guest material (silicon) dispersed in the granular base material, said fine particle having a grain size smaller than a grain size of said granular base material wherein the fine particle is in an isolated state as disclosed by Murai et al. ‘575 in Murai et al. ‘284 thermoelectric conversion material for the advantage of improved thermoelectric conversion performance.
Murai et al. ‘575 discloses that an amount of grain boundary phase is approximately equal to the amount of the fine particle (Paragraph 0053) and the crystal grain diameters are 100 nm or smaller .


Claims 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2011/0100409 A1) in view of Murai et al. (US 2015/0069284 A1) in view of Murai et al. (US 2012/0292575 A1).

In view of Claim 10, Kim et al. discloses a thermoelectric conversion module comprising a plurality of thermoelectric conversion units that has electrodes provided at both ends of a thermoelectric conversion material (Figure 4).  Kim et al. does not teach the thermoelectric conversion material according to claim 1.
Murai et al. ‘284 discloses a thermoelectric conversion material (Figure 1B) comprising:
a granular base material including a semiconductor made of a silicon compound, wherein the silicon compound contains at least one type of element from among transition elements Fe, Co, and Cu (Paragraph 0032 – at least two elements selected from Si, Fe, Co and Cu);
a binder having a guest material (silicon), wherein the binder (Figure 1B, c & Paragraph 0034) continuously surrounds said base material so as to be disposed on a grain boundary of the granular base material (Figure 1B, a);
an interface structure composed of the granular base material and the guest material of the binder (Figure 1B, where a & c touch);
wherein the binder is disposed on a grand boundary of the granular base material such that the grain boundary is interposed between the binder and the granular base material, the grain boundary being a part of the interface structure (Figure 1B & Paragraph 0013-0014);
wherein the granular base material and the guest material of the binder are in an isolated state within the thermoelectric conversion material and do not form a eutectic reaction, a eutectoid reaction, a pertitectic reaction, a peritectoid reaction, a monotectic reaction or a segregation reaction (Figure 1B, a & c).
Murai et al. ‘284 teaches that the present inventors found that in a nanocomposite thermoelectric conversion material that includes a matrix phase material and an insulating material, when a grain boundary phase including the insulating material in an interface between crystal grains of the matrix phase material is formed, even placed under a high temperature during a manufacturing process or under a service environment, crystal grains of the matrix phase material are reduced from being coarsened and the thermal conductivity is sufficiently reduced thereby (Paragraph 0013).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the thermoelectric material of Murai et al. ‘284 in Kim et al. thermoelectric conversion module for the advantage of obtaining reduced thermal conductivity.
What modified Kim et al. (Murai et al. ‘284) does not disclose is a fine particle with a guest material (silicon) dispersed in the granular base material, said fine particle having a grain size smaller than a grain size of said granular base material such that the amount of a binder is equal to or smaller than an amount of the fine particle and an amount of the granular base material is larger than a total amount of the binder and the fine particle wherein the fine particle with a guest material is also in an 
Murai et al. ‘575 discloses a fine particle with a guest material dispersed in the granular base material said fine particle having a grain size smaller than a grain size of said granular base (Figure 1A, #14 - Paragraph 0046 & 0055 – silicon particles); a grain boundary phase (Figure 1A, #12 – Paragraph 0046 & 0054); the granular base material and the guest material are in an isolated state within said thermoelectric conversion material and not forming a compound by a eutectic reaction, a eutectoid reaction, a pertitectic reaction, a peritectoid reaction, a monotectic reaction, or a segregation reaction (Figure 1A, #12 & #14 – the elements are separated).  Murai et al. ‘575 teaches that the invention provides a nanosized composite thermoelectric conversion material in which the thermal conductivity decreasing effect brought about by nanosized phonon-scattering particles is increased and thermoelectric conversion performance is considerably improved thereby (Paragraph 0016).  
Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate a fine particle with a guest material (silicon) dispersed in the granular base material, said fine particle having a grain size smaller than a grain size of said granular base material wherein the fine particle is in an isolated state as disclosed by Murai et al. ‘575 in Murai et al. ‘284 thermoelectric conversion material for the advantage of improved thermoelectric conversion performance.
Murai et al. ‘575 discloses that dispersed in the granular base material (Figure 1A, #10) are the fine particles with dimensions of 1-100 nm (Paragraph 0053).  Murai et al. ‘284 was relied upon to teach a granular base material with a thickness of 40-100 nm (Paragraph 0033) and a binder (Figure 1B, C) that has dimensions of 10 nm or less (Paragraph 0035).  Accordingly, modified Murai et al. ‘284 discloses ranges wherein an amount of the binder is equal to or smaller than an amount of the fine particle and an amount of the granular base is larger than a total amount of the binder at the fine particle.



In view of Claim 14, Kim et al. discloses a thermoelectric conversion module comprising a plurality of thermoelectric conversion units that has electrodes provided at both ends of a thermoelectric conversion material (Figure 4).  Kim et al. does not teach the thermoelectric conversion material according to claim 1.
Murai et al. ‘284 discloses a thermoelectric conversion material (Figure 1B) comprising:
a granular base material including a semiconductor made of a silicon compound, wherein the silicon compound contains at least one type of element from among transition elements Fe, Co, and Cu (Paragraph 0032 – at least two elements selected from Si, Fe, Co and Cu);
a binder having a guest material (silicon), wherein the binder (Figure 1B, c & Paragraph 0034) continuously surrounds said base material so as to be disposed on a grain boundary of the granular base material (Figure 1B, a);
an interface structure composed of the granular base material and the guest material of the binder (Figure 1B, where a & c touch);
wherein the binder is disposed on a grand boundary of the granular base material such that the grain boundary is interposed between the binder and the granular base material, the grain boundary being a part of the interface structure (Figure 1B & Paragraph 0013-0014);
wherein the granular base material and the guest material of the binder are in an isolated state within the thermoelectric conversion material and do not form a eutectic 
Murai et al. ‘284 teaches that the present inventors found that in a nanocomposite thermoelectric conversion material that includes a matrix phase material and an insulating material, when a grain boundary phase including the insulating material in an interface between crystal grains of the matrix phase material is formed, even placed under a high temperature during a manufacturing process or under a service environment, crystal grains of the matrix phase material are reduced from being coarsened and the thermal conductivity is sufficiently reduced thereby (Paragraph 0013).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the thermoelectric material of Murai et al. ‘284 in Kim et al. thermoelectric conversion module for the advantage of obtaining reduced thermal conductivity.
What modified Kim et al. (Murai et al. ‘284) does not disclose is a fine particle with a guest material (silicon) dispersed in the granular base material, said fine particle having a grain size smaller than a grain size of said granular base material such that the amount of a binder is equal to or smaller than an amount of the fine particle and an amount of the granular base material is larger than a total amount of the binder and the fine particle wherein the fine particle with a guest material is also in an isolated state and does not form a eutectic reaction, a eutectoid reaction, a pertitectic reaction, a peritectoid reaction, a monotectic reaction or a segregation reaction.
Murai et al. ‘575 discloses a fine particle with a guest material dispersed in the granular base material said fine particle having a grain size smaller than a grain size of said granular base (Figure 1A, #14 - Paragraph 0046 & 0055 – silicon particles); a grain boundary phase (Figure 1A, #12 – Paragraph 0046 & 0054); the granular base material and the guest material are in an isolated state within said thermoelectric conversion material and not forming a compound by a eutectic reaction, a eutectoid reaction, a pertitectic reaction, a peritectoid reaction, a monotectic reaction, or a segregation reaction 
Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate a fine particle with a guest material (silicon) dispersed in the granular base material, said fine particle having a grain size smaller than a grain size of said granular base material wherein the fine particle is in an isolated state as disclosed by Murai et al. ‘575 in Murai et al. ‘284 thermoelectric conversion material for the advantage of improved thermoelectric conversion performance.
Murai et al. ‘575 discloses that dispersed in the granular base material (Figure 1A, #10) are the fine particles with dimensions of 1-100 nm (Paragraph 0053).  Murai et al. ‘284 was relied upon to teach a granular base material with a thickness of 40-100 nm (Paragraph 0033) and a binder (Figure 1B, C) that has dimensions of 10 nm or less (Paragraph 0035).  Accordingly, modified Murai et al. ‘284 discloses ranges wherein an amount of the binder is equal to or smaller than an amount of the fine particle and an amount of the granular base is larger than a total amount of the binder at the fine particle.



Claims 2 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Iida et al. (US 2012/0097205 A1) in view of Murai et al. (US 2012/0292575 A1).

In view of Claim 2, as best understood by the Examiner, Iida et al. discloses a thermoelectric conversion material (Paragraph 0096) comprising:
a granular base material including a semiconductor made of a silicon compound (Figure 12, Mg2Si), wherein the silicon compound contains at least one type of element including Cu (Paragraph 0101); and
a binder having a guest material (Figure 12, Silicon), wherein the binder continuously surrounds said granular base material so as to be disposed on a grain boundary of the granular base material, and a thickness of the binder is approximately a same thickness as the granular base material at some places (See Annotated Iida et al. Figure 12, below), wherein the granular base material and the guest material are in an isolated state within the said thermoelectric conversion material and not forming a compound by eutectic reaction, a eutectoid reaction, a pertitectic reaction, a peritectoid reaction, a monotectic reaction, or a segregation reaction (Figure 12, Mg2Si & Si).
Annotated Iida et al. Figure 12

    PNG
    media_image1.png
    528
    837
    media_image1.png
    Greyscale


Murai et al. ‘575 discloses a fine particle with a guest material dispersed in the granular base material said fine particle having a grain size smaller than a grain size of said granular base (Figure 1A, #14 - Paragraph 0046 & 0055 – silicon particles). Murai et al. ‘575 teaches that the invention provides a nanosized composite thermoelectric conversion material in which the thermal conductivity decreasing effect brought about by nanosized phonon-scattering particles is increased and thermoelectric conversion performance is considerably improved thereby (Paragraph 0016).  
Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate a fine particle with a guest material (silicon) dispersed in the granular base material, said fine particle having a grain size smaller than a grain size of said granular base material wherein the fine particle is in an isolated state as disclosed by Murai et al. ‘575 in Iida et al. thermoelectric conversion material for the advantage of improved thermoelectric conversion performance.

In view of Claim 13, Iida et al. and Murai et al. ‘575 are relied upon for the reasons given above in addressing Claim 2.  Iida et al. teaches a thermoelectric conversion module comprising a plurality of thermoelectric conversion units including the thermoelectric conversion material according to claim 2 and electrodes provided at both ends of the thermoelectric conversion material (Figure 1-2, #1015 & #1025 – Paragraph 0004).



Response to Arguments
	Applicant argues that none of the cited references disclose a granular base material including a semiconductor made of a silicon compound, wherein the silicon compound contains at least one type of element from among transition metals including Ti, V, Cr, Fe, Co, Ni, Cu, Zr, Nb, Mo, La, Ta, and W.  The Examiner respectfully disagrees and points out to Applicant that Murai et al. ‘284 discloses a granular base material including a semiconductor made of a silicon compound, wherein the silicon compound contains at least one type of element from among transition elements Fe, Co, and Cu (Paragraph 0032 – at least two elements selected from Si, Fe, Co and Cu).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726